        Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 1 of 8

                                ATTACHMENT A
Plaintiffs:
The State of Connecticut
The State of Alabama
The State of Alaska
The State Arizona
The State of Colorado
The State of Delaware
The State of Florida
The State of Hawaii
The State of Idaho
The State of Illinois
The State of Indiana
The State of Iowa
The State of Kansas
The Commonwealth of Kentucky
The State of Louisiana
The State of Maine
The State of Maryland
The Commonwealth of Massachusetts
The State of Michigan
The State of Minnesota
The State of Mississippi
The State of Missouri
The State of Montana
The State of Nebraska
The State of Nevada
The State of New Jersey
The State of New Mexico
The State of New York
The State of North Carolina
The State of North Dakota
The State of Ohio
The State of Oklahoma
The State of Oregon
The Commonwealth of Pennsylvania
The Commonwealth of Puerto Rico
The State of Rhode Island
The State of South Carolina
The State of Tennessee
The State of Utah
The State of Vermont
The Commonwealth of Virginia
The State of Washington
The State of West Virginia
The State of Wisconsin
        Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 2 of 8




                                 ATTACHMENT B
Teva Pharmaceuticals USA, Inc.

Actavis Holdco US,Inc.

Actavis Pharma,Inc.

Amneal Pharmaceuticals, Inc.

Apotex Corp.

Aprahamian, Ara

Aurobindo Pharma U.S.A., Inc.

Berthold, David

Breckenridge Pharmaceutical, Inc.

Brown, James (Jim)

Cavanaugh, Maureen

DiValerio Sullivan, Tracy

Dr. Reddy's Laboratories, Inc.

Falkin, Marc

Glenmark Pharmaceuticals, Inc., USA

Grauso, James (Jim)

Green, Kevin

Greenstone LLC

Kellum, Armando

Lannett Company, Inc.

Lupin Pharmaceuticals, Inc.

Mylan Pharmaceuticals, Inc.

Nailor, Jill

                                        I
       Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 3 of 8




Nesta, James (Jim)

Ostaficiuk, Konstantin

Par Pharmaceutical Companies, Inc.

Patel, Nisha

Pfizer, Inc.

Rekenthaler, David

Rogerson, Richard (Rick)

Sandoz, Inc.

Taro Pharmaceuticals USA, Inc.

Upsher-Smith Laboratories, LLC

Wockhardt USA, LLC

Zydus Pharmaceuticals (USA), Inc.




                                       2
       Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 4 of 8




                                 ATTACHMENT C

Attorney for Defendant Teva Pharmaceuticals USA,Inc.
     J. Gordon Cooney, Jr.
     Morgan, Lewis & Bockius LLP
     1701 Market Street
     Philadelphia, PA 19103-2921

Attorneys for Defendant Actavis Holdco   USn   Inc.
   Sheron Korpus
   Kasowitz Benson Torres LLP
   1633 Broadway
   New York, NY 10019

Attorneys for Defendant Actavis Pharma,Inc.
   Sheron Korpus
   Kasowitz Benson Torres LLP
   1633 Broadway
   New York, NY 10019

Attorneys for Defendant Apotex Corp
   James'W. Matthews
   Foley & Lardner LLP
   111 Huntington Ave., Suite 2500
   Boston, MA 02199-7610

Attorneys for Defendant Ara Aprahamian
   G. Robert Gage, Jr.
   Gage Spencer &. Flemin LLP
   410 Park Ave,
   New York, NY 10022

Attorneys for Defendant Aurobindo Pharma U.S.A,Inc.
    Daniel R. V/alworth
    Duane Monis LLP
   30 South 17ü Street
   Philadelphia, PA 19103

Attorneys for Defendant David Berthold
    Gregory L. Poe
    Law Offices of Gregory L, Poe PLLC
    1001 Pennsylvania Ave., NW, Suite 7204
   Washington,   DC 20004




                                               t
       Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 5 of 8




Attorneys for Defendant Breckenridge Pharmaceutical, Inc.
    Stacey Anne Mahoney
    Morgan Lewis & Brockius LLP
    1010 Park Avenue
    New York, NY 10178-0060

Attorneys for Defendant James (Jim) Brown
   Catherine Recker
   Welsh & Recker PC
   2000 Market Street, Suite 2903
   Philadelphia, PA 19103

Attorneys for Defendant Maureen Cavanaugh
    Thomas H. Suddath Jr.
    Reed Smith LLP
    Three Logan Square
   1717 Arch Street, Suite 3100
   Philadelphia, PA 19103

Attorneys for Tracy Sullivan DiValerio
   Amy B. Carver
   Law Offices Welsh & Recker
   2000 Market Street, Suite 2903
   Philadelphia, PA 19103

Attorneys for Defendant Dr. Reddy's Laboratories, Inc.
    Roger B. Kaplan
    Greenberg Traurig LLP
    500 Campus Drive, Suite 400
    Florham Park, NJ 07932

Attorneys for Defendant Marc Falkin
    James A. Backstrom
    James A. Backstrom Counsellor at Law
    1515 Market Street, Suite 1200
    Philadelphia, PA 19102-1932

Attorneys for Defendant Glenmark Pharmaceuticals, Inc.
    Steven A. Reed
    Morgan Lewis & Brockivs LLP
    1701 Market Street
    Philadelphia, PA 19103-7 042




                                            2
       Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 6 of 8




Attorneys for Defendant James (Jim) Grauso
    Robert E. Connoily
   Geyer Gorey
   1220L Street NV/, S 100, #418
   Washington, DC 2005-4018

Attorneys for Defendant Kevin Green
    Robert E. Welsh, Jr.
   Welsh & Recker PC
   2000 Market St., Suite 2903
   Philadelphia, PA 19103

Attorneys for Defendant Greenstone LLC
   Tara Reinhart
   Skadden, Arps, Slate, Meagher & Flom LLP
   1440 New York Ave. NW
   V/ashington DC 20005 -2Il I

Attorneys for Defendant Armando Kellum
    Catherine Redlich
    Driscoll & Redlich
    110 V/ 40th Street, Suite 1900
    New York, NY 10018

Attorneys for Defendant Lannett Company, Inc.
   Patrick J. Egan
   Fox Rothschild
   2000 Market Street - 20th Floor
   Philadelphia, PA 19103 -3222

Attorneys for Defendant Lupin Pharmaceuticals, Inc.
    Leiv Blad Jr.
    Lowenstein Sandler LLP
    2200 P enrtsylvania Ave. NW
   V/ashington,   DC 20037

Attorneys for Defendant Mylan Pharmaceuticals, Inc.
   Chul Pak
   Wilson Sonsini Goodrich & Rosati
   1301 Avenue of the Americas, 40th Floor
   New York, NY 10019, (212) 497-7726




                                              3
       Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 7 of 8




Attorneys for Defendant Jill Nailor
    TaraL. Reinhart
    Skadden, At?s, Slate, Meagher & Flom LLP
    1440 New York Ave. NV/
   Washington, DC 20005-2lII

Attorneys for Defendant James Nesta
   Barry Boss
   Cozen O'Connor
   1200 Nineteenth St., NV/
   Washington, DC 20036

Attorneys for Defendant Par Pharmaceutical Companies, Inc.
  John E. Schmidtlein
  Williams & Connolly LLP
  725 Twelfth St. NV/
  Washington, DC 20005

Attorneys for Defendant Pfizer, Inc.
    Tara Reinhart
    Skadden, Arps, Slate, Meagher & Flom LLP
    1440 New York Ave. NW
    V/ashington DC 20005-2lll, (202) 371-7630

Attorneys for Kon Ostaficiuk
    David Schertler
    Schertler & Onorato, L.L.P.
    901 New York Avenue, N'W, Suite 500
    Washington, D.C. 20001, (202) 628-4199

Attorneys for Nisha Patel
   Lany A. Mackey
   Barnes & Thornburg, LLP
   l1 South Meridian Street
   Indianapolis,   IN   46204-3535

Attorneys for David Rekenthaler
   Thomas H. Lee II
   Dechert LLP
   Cira Centre
   2929 Arch Street
   Philadelphia, PA 1 9104-2808




                                               4
        Case 3:19-cv-00710-MPS Document 1-2 Filed 05/10/19 Page 8 of 8




Attorneys for Richard (Rick) Rogerson
   Stephen A. Miller
   Cozen O'Connor
   One Liberty Place
   1650 Market Street, Suite 2800
   Philadelphia, PA 19103

Attorneys for Sandoz, Inc.
   Saul P. Morgenstern
   Arnold & Porter Kaye Scholer LLP
  250 West 55th Street
  New York, NY 10019

Attorneys for Taro Pharmaceuticals USA,Inc.
    Jeffrey T. Green
    Sidley Austin LLP
   1501   K   Street, NVy'
   Washington, DC 20005

   John Taladay
   Baker Botts
   The Warner
   1299 Pennsylvania Ave.
   Washington, D.C. 20004-2400

Attorneys for Upsher-Smith Laboratories,
   Daniel S. Ruzumna
   Patterson Belknap V/ebb & Tyler LLP
   1133 Avenue of the Americas
   New York, NY 1003 6-6710

Attorneys for Wockhardt USA, LLC
    CIíff Katz
   flI\('rIy
        -11-- n-.--^ o- rr 7---^^-- T T Tì
              lJLyç g,   vv ¿l.lr('rl Lrrr
   101 Park Ave.
   New York, NY 10178

Attorneys for Zydus Pharmaceuticals (USA), Inc.
   Jason Parish
   Buchanan Ingersoll & Rooney, P.C.
   1700 K Street N.'W., Suite 300
   Washington, DC 20006-3807




                                             5
